DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Wong et al.(US Publication 2015/0298388), Jones et al.(GB 2,502,654), and Belisle.
Wong et al. discloses a method of making a panel comprising placing an uncured skin on a first mold surface(126), applying an adhesive film(36) to a thermoplastic stiffener(120) which makes it active for co-bonding, applying the stiffener to the uncured skin, engaging the stiffener with a second tool portion(136), and heating to cure the skin and bond the skin and stiffener together.([0060]-[0062])  This particular embodiment does not disclose how the curing occurs.  One of the other embodiments discloses the curing can occur using an autoclave or out of autoclave processing.[0060]  The reference in yet another embodiment lists an autoclave, a press, and vacuum bagging as alternatives.[0053]  It does not disclose preheating the press before inserting the composite material.  Jones et al. discloses it is known to make composite parts by pre-heating a mold, placing the composite material between the mold halves, closing the mold, and applying pressure and curing the composite materials.(Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a press to apply heat and pressure rather than an autoclave since Wong et al. discloses curing can occur via out-of-autoclave processes[0060] and also discloses that presses are a well-known alternative and conventional alternative to autoclaves[0053] and to use the press via pre-heating it, placing the composite between them, closing them old, and applying pressure and curing the composite since Jones et al. discloses that is how a press is used in a composite forming process.(Abstract)   The thermoplastic component has a softening point of 400 F while the thermosetting component cures at a temperature below that of the thermoplastic.[0056]  As the press is closed, it is actuated as that is simply operating the press.
As to the limitation of pre-heating the press to below the curing temperature, Wong et al. does not disclose first pre-heating the press to a temperature below the curing temperature.  Belisle et al. it is known to pre-heat to a temperature lower than the curing temperature in order to debulk the fiber layers to remove volatiles.([0056]-[0057];[0063]) It would have been obvious to one of ordinary skill in the art at the time of filing to pre-heat the press to a temperature lower than the curing temperature to debulk the panel component to remove volatiles as taught by Belisle et al.([0056]-[0057];[0063])
Regarding claim 2, Wong et al. shows the stiffener being thermoplastic and the skin being thermosetting.[0061]  As the panel components are heated to the curing temperature, one in the art would understand the press portions would be heated to the same temperature as they are in the autoclave with the panel components. 
Regarding claims 3 and 4, Wong et al. is silent as to the specifics of the pressure and time of bonding though Wong et al. does disclose a temperature of 350F.[0060]  It would have been obvious to one of ordinary skill in the art at the time of filing to choose any pressure and length of time for the cure dependent on the materials used and the thickness of the parts and that such would have been within the skill of one of ordinary skill in the art to determine absent unexpected results.  
Regarding claims 5 and 6, the adhesive film applied to bond the layers together is a thermoplastic film made of polyethersulfone.[0043]
Regarding claim 9, Wong et al. discloses the molds with the skin and stiffeners can be placed in a vacuum bag, which would apply suction to the press.[0055]
Regarding claim 11, Wong et al. shows the top mold can be complementary to the stiffeners(Figure 16) though it does not show this in combination with a bottom mold,  it would have been obvious to one of ordinary skill in the art at the time of filing to use a top mold which had a complementary shape to that of the stiffeners in the process of Figure 17 since this would assist in maintaining the stiffener shape during the curing process.[0060]
Regarding claim 13, Wong et al. shows the stiffener can be a I or hat shape.(Figures 17 and 18)
Regarding claim 15, Wong et al. assembles multiple uncured plies to form the panel.[0057]
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. as applied to claim 1 above, and further in view of Kallinen(US Patent 8,057,623).
Wong et al. does not disclose how the stiffeners are made.  Kallinen teaches it is known to make stiffeners using a mold which shapes them. (Figures 12 and 13)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a mold to form the stiffeners of Wong et al. since they have to be shaped in some manner and Kallinen shows it is known to shape stiffeners using molds.(Figures 12 and 13)
Claims 1-4, 7, 9, 11, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al.(US Publication 2008/0302915) in view of Jones et al., Evans et al., and Belisle et al.
Yip et al. discloses a method of making a composite panel by curing a reinforcing element, placing the cured component in contact with one side of a mold tool, applying an adhesive to the cured component on the side facing away from the mold tool, placing an uncured skin on the cured component, close the mold, and applying heat and pressure to cure the skin and bond it to the cured component.(Abstract; Figure 5, [0041]-[0044])  While this example does not disclose how the pressure is applied, Yip et al. also discloses the mold tools can be secured by a press.[0035]  It does not disclose preheating the press before inserting the composite material.  Jones et al. discloses it is known to make composite parts by pre-heating a press, placing the composite material between the press halves, closing the press, and applying pressure and curing the composite materials.(Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a press to apply heat and pressure and to preheat the press before inserting the composite material since Yip et al. discloses the mold tool can be secured in a press during the curing process[0035] and to use the press via pre-heating it, placing the composite between them, closing the mold, and applying pressure and curing the composite since Jones et al. discloses that is how a press is used in a composite forming process.(Abstract)  The reference does not disclose the press is heated to a lower curing temperature than that of the cured component.  It does disclose however that the skin can be made of a different material than the cured component.[0041]  Evans et al. disclose that different materials require different curing temperatures.(Col. 7, ll. 43-44)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a different material for the skin than the cured component, which would result in a different curing temperature being required since Yip et al. discloses a different material can be used and since Evans et al. discloses that different material require different temperatures  and therefore the press would be heated to higher or lower than the curing temperature of the cured component dependent on the skin material chosen, since those are the only choices, thus making them obvious alternatives in the art.   As the press is closed, it is actuated as that is simply operating the press.
As to the limitation of pre-heating the press to below the curing temperature,  the references cited above do not disclose pre-heating the press to a temperature below the curing temperature.  Belisle et al. it is known to pre-heat to a temperature lower than the curing temperature in order to debulk the fiber layers to remove volatiles.([0056]-[0057];[0063])  It would have been obvious to one of ordinary skill in the art at the time of filing to pre-heat the press to a temperature lower than the curing temperature to debulk the panel component to remove volatiles as taught by Belisle et al.([0056]-[0057];[0063])
Regarding claims 3, Yip et al. is silent as to the specifics of the pressure of bonding.  It would have been obvious to one of ordinary skill in the art at the time of filing to choose any pressure for the cure dependent on the materials used and the thickness of the parts and that such would have been within the skill of one of ordinary skill in the art to determine absent unexpected results.  
Regarding claim 4, Yip et al. discloses an exemplary curing cycle at 350F for 60-120 minutes for the cured component[0040] and states a similar process and be used for the skin.[0041]  This indicates there is a material which cures at these conditions.  One in the art would appreciate that either the cured component or the skin could be made of this material and thus cured at this temperature and time since Yip et al. discloses it can be used for either.[0041]
Regarding claim 9, Yip et al. discloses the reinforcing element can be placed in a vacuum bag, which would apply suction to the press prior to curing to apply pressure.]0036]  It would have been obvious to one of ordinary skill in the art at the time of filing to place the press with the cured component and uncured skin under vacuum for the same reasons, i.e. to apply pressure to the assembly.
Regarding claim 11, Yip et al. shows a press surface complementary to the cured component shape.(Figure 6)
Regarding claim 13, Yip et al. shows the stiffener can be a bell shape.(Figure 2)
Regarding claim 14, Yip et al. shows shaping the reinforcing component before it bonds to the skin.(Figure 2)
Regarding claim 15, Yip et al. does not disclose assembling multiple uncured plies to form the panel.  However, making a skin of multiple layer is extremely well-known and conventional in the component arts and would have been obvious for this reason.
Regarding claim 21, Yip et al. discloses the panel and reinforcement can be made of different materials[0041], and Evans et al. discloses that different materials have different curing temperatures.(Col. 7, ll. 43-44)  One in the art would appreciate that when they are different materials, there are only a few choices for the relation between curing temperatures, the panel component has a higher curing temperature or it has a lower curing temperature or the same curing temperature, as these are the only alternatives.  Since there is such a limited number of choices of the relationship between the curing temperatures, they are obvious alternatives in the art.  Jones et al. discloses pre-heating the press to the curing temperature.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. and Evans et al. as applied to claim 7 above, and further in view of Carson Jr. et al.(US Publication 2016/0082650).
The references cited do not disclose using flame, corona, or plasma treatment to aid in bonding the stiffener to the skin.  Carson Jr. et al. disclose it is known to treat a material to improve bonding to a thermosetting material even when using an adhesive.[0069]  It would have been obvious to one of ordinary skill in the art at the time of filing to use flame, corona, or plasma treatment on the stiffener to aid in bonding the stiffener to the skin even when using an adhesive as taught by Carson Jr. et al.[0069]

Allowable Subject Matter
Claims 16-18 are allowed.
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Wong et al. does not disclose using a press or pre-heating it, Wong et al. discloses a press or autoclave can be used in the bonding process.[0053]  Jones et al. discloses how a press is used I the composite process, including preheating the press.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a press since Wong et al. shows this is a well-known and conventional alternative to an autoclave and to use the press via pre-heating it, placing the composite between them, closing the mold, and applying pressure and curing the composite since Jones et al. discloses that is how a press is used in a composite forming process.(Abstract)   
Regarding applicant’s argument that Yip et al. does not disclose using a press or pre-heating it, Yip et al. discloses placing the mold tool into a press in the bonding process.[0035]  It would have been obvious to one of ordinary skill in the art at the time of filing to use a press to apply heat and pressure and to preheat the press before inserting the composite material since Yip et al. discloses the mold tool can be secured in a press during the curing process[0035] and to use the press via pre-heating it, placing the composite between them, closing the mold, and applying pressure and curing the composite since Jones et al. discloses that is how a press is used in a composite forming process.(Abstract)  
Regarding applicant’s argument that Belisle et al. does not disclose heating to a temperature below the curing temperature, Belisle et al. discloses “heat and reduced pressure can be applied to perform debulking”, to seat them on the tool, and to conform them to the tool surface[0056].  This is clearly the “forming step” referred to in paragraph [0063], which states the forming occurs at a temperature below that of the curing.  The reference does not suggest this debulking occurs at a different temperature or pressure than the conforming, indicating they occur at the same temperature and pressure as the conforming.  Additionally, one in the art would appreciate that curing is not desired during debulking, and thus the temperature would be less than the curing temperature as otherwise the material would cure before being completely debulked.  
Regarding applicant’s argument that paragraph [0063] does not refer to pre-heating, but rather to maintaining the low temperature, firstly, in order for a temperature to be maintained, the press must first be heated to that temperature.  Secondly, paragraph [0063] is not cited for that is occurring in that paragraph, since  paragraph [0057] refers to he debulking.  Rather it is cited to show the temperature at which the debulking occurs which appears to be the same as the forming referred to paragraphs [0056] and [0063].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746